Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Action Is Final, Necessitated by Amendment
Applicants' response to the Non-Final Office Action mailed 22 December 2020, has been entered and the Remarks therein, filed 12 May 2021, are fully considered here.
This action is a Final Office Action, based on new grounds under 35 U.S.C. §103 over Paullin et al. in view of Caimi et al., and Behabtu et al., necessitated by Applicants’ amendment received 12 May 2021, specifically, amended claims 1, 2 and 7, and new claims 19-30. See MPEP 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 

Status of Claims
Claims 1-9, 11-14, 16 and 19-30 are pending.
Claims 13, 14 and 16 are withdrawn from consideration.
	Claims 1-9, 11, 12 and 19-30 are rejected.
	
Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. §119(e) or under 35 U.S.C. §120, §121, or §365(c) is acknowledged. This application 
Applicant has complied with all of the conditions for receiving the benefit of an earlier filing date under 35 U.S.C. §120 or §365(c).

Claim Rejections - 35 U.S.C. § 112
The rejection of Claims 1-12 under 35 U.S.C. §112(b) or 35 U.S.C. §112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention, in the Non-Final Office Action mailed 22 December 2020, is withdrawn in view of Applicants’ amendment received 12 May 2021, in which the cited claims were amended.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 19 is rejected under 35 U.S.C. §112(b) or 35 U.S.C. §112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.


Claim 19 recites: “The composition of claim 1, wherein the DP or DPw of said one or more alpha-1,3-glucan side chains is at least 100.”
However, it is not clear what the acronyms 'DP' and ‘DPw’ stand for, in the context of the claimed subject matter, because they are not described or explained in claim 19 nor in parent claim 1, the latter of which does not recite the abbreviations ‘DP’ and ‘DPw’. The specification recites: “…, such molecular weight can be represented as DPw (weight average degree of polymerization) or DPn (number average degree of polymerization). The molecular weight of smaller polymers such as oligosaccharides typically can be provided as "DP" (degree of polymerization), which simply refers to the number of glucoses comprised within the alpha-glucan; "DP" can also characterize the molecular weight of a polymer on an individual molecule basis” (originally-filed specification, pg. 7, lines 26-31). 
However, in order to avoid misinterpretation of the acronyms ‘DP’ and ‘DPw’, the full name for which each of the abbreviations stand should be incorporated into the claim text at the first recitation of ‘DP’ and ‘DPw’.

Claim Rejections - 35 U.S.C. § 102
The rejection of Claims 1-9, 11 and 12 under 35 U.S.C. §102(a)(1)/102(a)(2) as being anticipated by Paullin et al., in the Non-Final Office Action mailed 22 December 

Claim Rejections - 35 U.S.C. § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. §102 and §103 (or as subject to pre-AIA  35 U.S.C. §102 and §103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 

The following is a quotation of 35 U.S.C. §103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. §102(b)(2)(C) for any potential 35 U.S.C. §102(a)(2) prior art against the later invention.

Claims 1-9, 11, 12 and 19-30 are rejected under 35 U.S.C. §103 as being unpatentable over Paullin et al. (U.S. Patent Application Publication No. 2015/0232819 A1) in view of Caimi et al. (U.S. Patent No. 9,169,506 B2; Date of Patent: Oct. 27, 2015), and Behabtu et al. (International Patent Application Publication No. WO 2018/093749 A1; Intl. Pub. Date: 24 May 2018).
[Paullin et al. and Behabtu et al. cited in the Non-Final Office Action mailed 22 December 2020.]

Paullin  et al. addresses some of the limitations of claims 1 and 12, and the limitations of claims 3, 4, 5, 6, 8, 9, 11, 20, 21, 23, 27, 28, 29 and 30.
Regarding claims 1, 4, 27 and 29, Paullin et al. shows that embodiments of the described invention concern a composition comprising a poly alpha-1,3-1,6-glucan ether compound (pg. 8, para. [0119] [Claim 1- A composition comprising a graft copolymer that comprises: (i) a backbone comprising an alpha-1,3-glucan ether or ester compound] [Claims 4, 27 and 29- the backbone comprises the alpha-1,3-glucan ether compound]).
The alpha-1,3-1,6-glucan ether compound has a degree of substitution (DoS) with an organic group of about 0.05 to about 3.0 (pg. 9, para. [0124] [Claim 1- the ether compound has a degree of substitution (DoS) of 0.001 to 3.0]).
	Regarding claim 3, the alpha-1,3-1,6-glucan ether compound has a weight average degree of polymerization (DPw) of at least 1000 (pg. 8, para. [0122]).

	Regarding claims 6, 28 and 30, alpha-1,3-1,6-glucan ether compounds in certain
embodiments may contain one type of organic group. Examples of such compounds contain a carboxyalkyl group as the organic group (carboxyalkyl poly alpha-1,3-1,6-glucan, generically speaking). A specific non-limiting example of such a compound is carboxymethyl alpha-1,3-1,6-glucan (pg. 10, para. [0144]). 
	Regarding claim 11, a composition comprising poly alpha-1,3-1,6-glucan may be in the form of a personal care product, pharmaceutical product, food product, household product, or industrial product (pg. 8, para. [0118]).
	Regarding claim 12, the contacting step in a method of producing alpha-1,3-1, 6-glucan can comprise providing a glucosyltransferase enzyme (gtf) reaction solution comprising water, sucrose and any disclosed glucosyltransferase enzyme (pg. 7, para. [0096]).
	Regarding claim 20, a slurry represents a gtf enzymatic reaction that is complete or for which an observable amount of the alpha-1,3-1,6-glucan has been produced, which forms a solid since it is insoluble in the aqueous reaction milieu (pg. 15, para. [0212]).
	Regarding claim 21, the amount of alpha-1,3-1,6-glucan in the composition

	Regarding claim 23, the backbone of the alpha-1,3-1,6-glucan can be linear/unbranched. The alpha-1,3-1,6-glucan in certain embodiments can thus have
no branch points (pg. 8, para. [0110]).

	Paullin et al. further teaches that at least 30% of the glycosidic linkages of the poly alpha-1,3-1,6-glucan ether compound are alpha-1,3 linkages (pg. 8, para. [0120]). The backbone of a poly alpha-1,3-1,6-glucan synthesized by a glucosyltransferase enzyme herein can be linear/unbranched. Alternatively, there can be branches in the
poly alpha-1,3-1,6-glucan, and can have less than about 30% branch points as a percent of the glycosidic linkages in the polymer (pg. 5, para. [0069]).

	That is, Paullin et al. further teaches that the alpha-1,3-1,6-glucan compounds contain alpha-1,3 glycosidic linkages, and contain one or more alpha-1,3-glucan side chains, with regard to claim 1.

Paullin et al. does not show: 1) the alpha-1,3-glucan ether or ester compound comprises at least 90% alpha-1,3 glycosidic linkages [Claims 1 and 12]; 2) one or more alpha-1,3-glucan side chains comprising at least 90% alpha-1,3 glycosidic linkages [Claim 1]; 3) the alpha-1,3-glucan ether or ester compound comprises at least 95% or at least 99% alpha-1,3 glycosidic linkages [Claims 2, 24, 25 and 26]; 4) the alpha-1,3-glucan side chains comprise at least 

Caimi et al. addresses some of the limitations of claims 1 and 12, and the limitations of claims 2, 24, 25 and 26.
Caimi et al. shows a process a process for producing alpha-1,3-glucan polymer in a solution comprising glucosyl transferase, sucrose, and a polar organic solvent (column 1, lines 11-14 [nexus to Paullin et al.] [A composition comprising an alpha-1,3-glucan polymer, synthesized using sucrose and a glucosyltransferase enzyme]). Poly alpha-1,3-glucan is a polymer comprising glucose monomeric units linked together by glycosidic linkages, wherein the glycosidic linkages are alpha-1,3 glycosidic linkages (column 4, lines 36-39 [nexus to Paullin et al.] [the alpha-1,3-glucan has alpha-1,3 glycosidic linkages]). The solubility of the glucan polymer is related to its linkage type, molecular weight and/or degree of branching (column 9, lines 27-30 [nexus to Paullin et al.] [the alpha-1,3-glucan comprises side chains or branches]). Ester solvents are examples of polar organic solvents that can be used to produce the alpha-1,3-glucan polymer (column 12, lines 22-24). 
Regarding claims 1, 2, 12, 24, 25 and 26, the percentage of glycosidic linkages between the glucose monomer units of the alpha-1,3-glucan that are alpha-1,3 is at least about 50%, 60%, 70%, 80%, 90%, 95%, 96%, 97%, 98%, 99%, or 100% (column 8, lines 59-63).


Behabtu et al. shows a polysaccharide comprising a graft copolymer comprising poly alpha-1,3-glucan side chains and a composition comprising a poly alpha-1,3-glucan ester (pg. 2 lines 1-14 [nexus to Paullin et al.] [a composition comprising an alpha-1,3-glucan ether or ester having one or more alpha-1,3-glucan side chains]). Alpha-1,3-glucan can be enzymatically produced from sucrose using one or more glucosyltransferase (gtf) enzymes (pg. 12, lines 3-5 [nexus to Paullin et al.] [an alpha-1,3-glucan synthesized using sucrose and a glucosyltransferase enzyme]).
Regarding claims 1, 7 and 22, an alpha-1,3-glucan side chain in certain aspects can comprise about or at least about  95%, 96%, 97%, 98%, 99%, 99.5%, or 100% alpha-1,3 glucosidic linkages (pg. 21, lines 14-16).
Regarding claim 19, any of the side chain MW’s (or any glucan MW) can also be characterized in terms of DPw (MW/162.14) (pg. 22, lines 12-13).

Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to have modified the composition comprising a graft copolymer which, in turn, comprises an alpha-1,3-glucan ether or ester compound as a backbone, and one or more alpha-1,3-glucan side chains, as shown by Paullin et al., by producing an alpha-1,3-glucan ether or ester compound comprising at least 90%, 95% or 99% alpha-1,3 glycosidic linkages [Claims 1, 2, 24, 25 and 26], as shown by Caimi et al., with a reasonable expectation of success, because Caimi et al. shows a composition which comprises an alpha-1,3-glucan compound, 
It would have been further obvious to have produced an alpha-1,3-glucan compound with: 1) one or more alpha-1,3-glucan side chains comprising at least 90%  or 95% alpha-1,3 glycosidic linkages [Claims 1, 7 and 22]; and 2) alpha-1,3-glucan side chains with a DP or DPw of at least 100 [Claim 19], as shown by Behabtu et al., with a reasonable expectation of success, because Behabtu et al. shows a composition which comprises an alpha-1,3-glucan compound with alpha-1,3-glucan side chains, which is the composition, shown by Paullin et al., and both of the alpha-1,3-glucan compound compositions can be produced by the same enzymatic method (MPEP 2143 (I)(A,G)).
One of ordinary skill in the art would have been motivated to have made those modifications, because Caimi et al. teaches that starch or amylose consisting of alpha-1,4 linked glucose are not useful for fiber applications because it is swollen or dissolved by water. Driven by a desire to find new structural polysaccharides using enzymatic syntheses or genetic engineering of microorganisms or plant hosts, researchers have discovered polysaccharides that are biodegradable, and that can be made economically from renewable resource-based feedstocks. One such polysaccharide is alpha-1,3-glucan, a glucan polymer characterized by having alpha-1,3-glycosidic linkages. Films prepared from poly alpha-1,3-glucan tolerate temperatures up to 150°C and provide an advantage over polymers obtained from beta-1,4-linked polysaccharides (column 1, lines 35-38 and 49-63). That is, Caimi et al. teaches that alpha glucans harboring different types of alpha glycosidic linkages have different advantageous properties. oC, an advantage over polymers obtained from beta-1,4-linked polysaccharides.
Therefore, the invention as a whole would have been prima facie obvious to a person of ordinary skill before the effective filing date of the claimed invention. 

Response to Arguments
Applicant’s arguments, pp. 6-8, filed 12 May 2021, with respect to the prior art references cited in the 35 U.S.C. §103 rejections, have been fully considered but are moot because the arguments do not apply to the references as they are applied in the context of the current rejection, or as new grounds necessitated by Applicant’s amendment, in which claims 1, 2 and 7were amended, and new claims 19-30 were added.

Conclusion
	No claims are allowed.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHARON M PAPCIAK whose telephone number is (571)272-6235.  The examiner can normally be reached on M-F 8:30am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Claytor can be reached on 517-272-8394.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  






/SMP/Examiner, Art Unit 1651                                                                                                                                                                                                        
/LYNN Y FAN/Primary Examiner, Art Unit 1651